DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim(s) 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim(s) 8 of prior U.S. Patent No. 9,114,234. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21-39 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-13 of U.S. Patent No. 8,152,767.
Regarding Claim 21, ‘767 claims (see Clm. 1-13) an introducer apparatus comprising:
An outer sleeve having proximal and distal open ends, and having a lumen extending longitudinally therethrough, the outer sleeve having a profile such that at least a portion of the outer sleeve tapers toward the outer sleeve distal end at an angle not exceeding about 2° relative to a longitudinal axis of the apparatus, the distal open end of the outer sleeve having a wall thickness not exceeding about 0.003 inch (Clm. 1 - Cl. 1); and
an inner cannula having proximal and distal open ends, and having a lumen extending longitudinally therethrough, the inner cannula sized to be received within the lumen of the outer sleeve, the inner cannula having a portion that tapers toward the inner cannula distal end, the tapered distal portion of the inner cannula extending distal to the distal open end of the outer sleeve and having a profile such that a generally smooth and gradual diametrical transition is provided from the outer sleeve tapered portion and through the inner cannula open end (Clm. 1 - Cl. 2);
wherein the outer sleeve tapered portion comprises between the distal about 5 and 50 mm of the outer sleeve (Clm. 2);
wherein the outer sleeve has an outer diameter from about 4-6 French (Clm. 9-11); and
wherein the greatest radial extent of the inner cannula is not greater than the inner diameter of the outer sleeve (Clm. 1 – Cl. 3).
-whereby the dimensions recited in Clm. 9-11 are held to constitute a mere obvious design choice over the subject matter particularly recited in Clm. 2 such that the instant claims are clearly obvious over the claims of the issued parent ‘767 reference patent.
Clm. 22 maps to Clms. 9-11 wherein the claimed range is either inclusive to values claimed by the reference patent (see e.g. Clm. 11 – i.e. 5Fr lies within the claimed range) or substantially overlaps with ranges claimed by the reference patent (see e.g. Clm. 9-10 wherein less than 6Fr and between about 4 and 6Fr substantially overlap with the claimed range.
Clms. 23-24 recites a range which is entirely incorporated within the range of Clm. 2 and is therefore rendered obvious by such a range. Furthermore, Clm. 3 of the reference patent is directed recites, verbatim, this narrower range.
Clm. 25 constitutes a mere obvious value within the range recited in reference Clm. 2 – furthermore, this specific value is recited, verbatim, in reference Clm. 4.
Clm. 26 consitutes a mere obvious selection of a narrower range within the range provided in Clm. 1. Furthermore, this specific range is recited, verbatim, in reference Clm. 6
	Clm. 27 is substantially similar to Clm. 21 but merely recites a broader range 2-10Fr for the outer sleeve diameter – whereby such a range is merely an obvious design choice for considering specific diameters suitable for an introducer sheath used in interventional procedures of different target vessels of any specific patient having specific physiological dimensions – such dimensions being understood to vary from patient to patient based upon the size/anatomical proportions of the patient. Furthermore, the range recited in Clm. 9 of the reference patent substantially overlaps with the instantly claimed range, the range recited by Clm. 10 of the reference patent is wholly contained within the claimed range, and the specific value recited in Clm. 11 of the reference patent lies within the instant claimed range.
	Clm. 28 maps to Clms. 9-11 and provides no patentable distinction over the claims of the ‘767 reference patent.
	Clm. 29 maps to Clm. 3 and 2.
	Clm. 30 maps to Clm. 1 and 5.
	Clm. 31 maps to Clm. 2 and 3.
	Clm. 33 maps to Clm. 7 and constitutes a mere obvious design choice over the specifically claimed invention of Clm. 2.
	Clm. 34 is substantially similar to Claims 27 and merely dictates a truncated range of the outer sleeve wall thickness which lies entirely within the range recited in Clm. 1 of the reference patent – see also Clm. 7 and 8 – whereby the instant claim is not patentably distinct over the claims of the reference patent.
	Clm. 35 maps to Clm. 1 and Clm. 5.
	Clm. 36 maps to Clm. 9-11.
	Clm. 37 maps to Clm. 1, 7, and 8.
	Clm. 38 maps to Clm. 2, 3, and 4.
	Clm. 39 maps to Clm. 2, 3, and 4.
Claim(s) 21-39 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-13 of U.S. Patent No. 8,628,496.
Regarding Claims 21-39, the instant claims recite substantially the same subject matter of Clm. 1-13 of the ‘496 reference patent whereby reference patent (see Clm. 2) presents overlapping ranges in various dependent claims which recite mere obvious design choices for resolving the claimed “introducer apparatus” to a particular size relevant for treating the specific vascular access site of a particular patient to obtain only known, predictable results. 
Claim(s) 21-39 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-9 of U.S. Patent No. 9,114,234.
Regarding Claims 21-39, the instant claims recite substantially the same subject matter of Clm. 1-9 of the ‘234 reference patent, whereby the difference between the independent claims constitutes minor differences in the claimed outer diameter of the outer sleeve whereby the ranges claimed substantially overlap with one another and include specific values within the claimed range.
Claim(s) 21-39 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-16 of U.S. Patent No. 9,795,768.
Regarding Claims 21-39, the instant claims recite substantially the same subject matter of Clm. 1-16 of the ‘768 reference patent, whereby the difference between the independent claims constitutes minor differences in the claimed outer diameter of the outer sleeve whereby the ranges claimed substantially overlap with one another and include specific values within the claimed range.
Claim(s) 21-39 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-16 of U.S. Patent No. 10,576,252.
Regarding Claims 21-39, the instant claims recite substantially the same subject matter of Clm. 1-16 of the ‘252 reference patent, whereby the difference between the independent claims constitutes minor differences in the claimed outer diameter of the outer sleeve whereby the ranges claimed substantially overlap with one another and include specific values within the claimed range.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21-39 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 21, 23, 24, 25, 27, 29, 31, 34, 38, 39, Applicant recites various varieties of the limitation “wherein the outer sleeve tapered portion comprises between the distal about…” However, this limitation includes grammar which creates confusion as to the precise relationship required by “comprises between the distal about…” The term “between” is typically used as a comparative term describing a location intermediate to two points – however, in the instant case “between” is only afforded a single terminal point, i.e. “the distal”. Furthermore, “the distal” is itself an indefinite point inasmuch as it is unclear to what “distal” feature(s) Applicant refers - .e. the “distal open end”. The dimension(s) recited in these claims appear to correspond to “the length c of the tapered portion of the inventive sleeve”, however the text of the claim does not provide sufficient clarity to permit a clear understanding of the metes and bounds of the instant claim. 
Regarding Claim 21, 22, Applicant recites various permutations of the limitation “from about 4-6 French”. However, the term “from” in the instant case creates confusion inasmuch as “from” generally indicates a start point of a range, whereas “from” is linked to an entire range here, e.g. “from about 4 French to about 6 French” or “above about 4-6 French” is grammatically distinct from “from about 4-6 French”.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  To the extent that the instant claims recite substantially the same subject matter as the above noted applications, the claims are held to avoid the prior art. However, satisfactory resolution of the above noted non-prior art issues under 35 USC 101 and 35 USC 112 must be resolved before any Notice of Allowance can be issued. Examiner notes that amendments to the instant claims which alter the scope of the claims could result in the reconsideration of prior art already of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/28/2022